Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10892440 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The argument filed 08/24/2022 has been entered. Claims 1-4 are currently pending in this application.
Applicant’s arguments, see Page 2, filed 08/24/2022, with respect to the rejection(s) of claim(s) 1-4 have been fully considered and are persuasive. The rejections of claims 1-4 have been withdrawn.

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a display device as set forth in claims 1-4.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a display device, comprising a flexible substrate including a first region including a display region, a second region including a curved region, and a third region including a terminal region, the flexible substrate having a second surface opposite to a first surface; an organic EL element; a resin layer provided on the first surface of the flexible substrate, and continuously extending from the first region to the third region; a first protective film; a polarizing member on the first protective film and being smaller than the first protective film, a second protective film is provided on the second surface of the first region, wherein the resin layer is an adhesive bonding the first protective film to the organic EL element and thicker than the flexible substrate, and an edge of the first protective film extending along and adjacent to the second region is arranged in the first region in a cross-sectional view, wherein “the resin layer has a first portion having a high degree of polymerization in the curved region and a second portion in the display region having a lower degree of polymerization than the first portion, a border between the first portion and the second portion is in the first region and inner to an end of the first protective film” in combination with the other required elements of the claim. 
Claims 2-4 are allowable due to their dependency.
The most relevant reference, Shin et al. (US 2018/0182829, at least Fig. 1A-3 and 4) in view of Kishimoto et al. (US 2018/0053817, at least Fig. 4, [0086]) and Zhang et al. (US 2017/0263873, at least Fig. 8-9, [0040]) only discloses a display device, comprising a flexible substrate including a first region including a display region, a second region including a curved region, and a third region including a terminal region, the flexible substrate having a second surface opposite to a first surface; an organic EL element; a resin layer provided on the first surface of the flexible substrate, and continuously extending from the first region to the third region; a first protective film; a polarizing member on the first protective film and being smaller than the first protective film, a second protective film is provided on the second surface of the first region, wherein the resin layer is an adhesive bonding the first protective film to the organic EL element and thicker than the flexible substrate, and an edge of the first protective film extending along and adjacent to the second region is arranged in the first region in a cross-sectional view. However they do not teach or suggest that the resin layer has a first portion having a high degree of polymerization in the curved region and a second portion in the display region having a lower degree of polymerization than the first portion, a border between the first portion and the second portion is in the first region and inner to an end of the first protective film in combination with the other required elements of the claim.
Ueda et al. (US 2010/0283946, at least Fig. 1, [0022-0025]), Kim et al. (US 2016/0374191, at least fig. 2B), Oh (US 2017/0042047, at least Fig. 6) and Son et al. (US 2017/0047547, at least Fig. 4A-4B) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871